Citation Nr: 1118407	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar spine herniated discs at L4-S1 with radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 40 percent evaluation for lumbar spine herniated discs at L4-S1 with radiculopathy.

This matter was previously remanded by the Board in November 2009 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is not manifested by incapacitating episodes or unfavorable ankylosis of the entire thoracolumbar spine.

2.  Urinary and fecal incontinence are not etiologically related to the Veteran's lumbar spine disability.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 percent for lumbar spine herniated discs at L4-S1 with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5243 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in November 2004 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Subsequent to the initial adjudication of the Veteran's claim, a letter dated March 2006 was sent to the Veteran to notify her of the criteria for establishing an effective date and disability rating.

Here, the duty to notify was not satisfied prior to the initial decision on the Veteran's claims by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case (SOC) or supplemental statement of the case (SSOC), is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of the March 2006 letter.  Although the notice letter was not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond, but the claim was then readjudicated by way of an SOC in May 2006, after the notice was provided.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the United States Court of Appeals for Veterans Claims (Court) to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The notice requirements under 38 U.S.C.A. § 5103 underwent significant changes during the pendency of the Veteran's appeal.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently held that, for increased rating claims, notice provided to the Veteran under 38 U.S.C.A. § 5103 need not be "veteran specific," and that VA is not required to notify the Veteran that she may submit evidence of the effect of her worsening disability on her daily life, nor is VA required to notify the Veteran of diagnostic codes that her disability may be rated under.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, although such notice was not provided, the Board may proceed.

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to her disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's lumbar spine condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit evidence and arguments in support of her claim.  The Veteran and her representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  The record is complete and the case is ready for review.

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  It should be noted that VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase, when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).  In this case, as the Veteran filed her claim in October 2004, VA must review the evidence of record from October 2003.  Therefore, only the most recent criteria regarding disabilities of the spine will be considered.

The Veteran is currently assigned a 40 percent disability rating under Diagnostic Code 5243.

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in pertinent part, that a 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992); see also 38 C.F.R. § 4.71a, DCs 5235-5243, Note (5) (indicating that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension...).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent. Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As noted, neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve. Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2010).

There is also evidence of bowel and bladder impairment in this matter.  Diagnostic Code 7332 concerns impairment of sphincter control.  Pursuant to Diagnostic Code 7332, healed or slight impairment of sphincter control, without leakage, is rated noncompensably (0 percent) disabling.  Constant slight or occasional moderate leakage is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling. Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The criteria for a 20 percent rating for urinary leakage are the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted for urinary leakage requiring the use of absorbent materials which must be changed 2 to 4 times a day.  A 60 percent evaluation is warranted for urinary leakage requiring the use of absorbent materials which must be changed more than four times a day.  38 C.F.R. § 4.115a.

C.  Evidence

Records dated October 2004 from the Veteran's employer indicate that she requested approximately 9 days of leave due to a serious health condition.

VA treatment records dated October 2004 show the Veteran was seen for complaints of low back pain.  On examination, there was pain in the low back with motion, though specific measurements were not recorded.  Muscle lengths in the hamstrings and hips were normal.  Gluteal muscles were short bilaterally.  An MRI revealed degenerative joint disease throughout L1-L6, with disc protrusion into the nerve at L6-S1.

The Veteran was afforded a VA examination in January 2005.  The Veteran reported having constant pain in her back, rated as 5/10 in severity.  She experienced flare-ups up to 10/10, which she treated with Tylenol 3.  She also had additional pain when lying down on her side.  She had missed 45 days of work in the past year.  She stated that she could drive her own car, but could not engage in yard work.  She was unable to sit for longer than 30 minutes or stand for longer than 5 minutes.  She denied any incapacitating episodes.  She utilized a cane twice per year, and wore a pad due to bladder problems.  She denied any bowel problems.  

On examination, the Veteran's gait and posture were normal.  There was no kyphosis, lordosis, or paravertebral spasm.  She was able to mount the examination table without difficulty.  Muscle strength was 5/5 in all extremities.  Deep tendon reflexes were 2+ and sensation to vibration was intact.  Waddell testing was positive in axial twisting, head compression, and shoulder compression.  Sitting straight leg raise testing was negative bilaterally.  In a prone position straight leg raise with dorsiflexion of the ankle, the Veteran complained of back pain and radiation down the right lateral thigh to the knee.  Forward flexion was 90 degrees without pain in the seated position, and 50 degrees with pain in the standing position after repetitive testing.  Extension was 30 degrees with pain after repetition.  Lateral flexion was 30 degrees bilaterally with pain.  There was also radiating pain to the hip with right lateral flexion.  Rotation was 30 degrees bilaterally with pain after repetition.  Range of motion testing did not demonstrate any instability, fatigue, lack of endurance or incoordination.  There was no muscle atrophy in the thighs or calves.  X-rays revealed moderate spondylosis.

VA treatment records dated in January 2006 indicate the Veteran reported taking 6 weeks of sick leave over the past year for back problems.  She stated that she had numbness in her right leg down to the foot.  Both legs felt weak and she felt she had an unsteady gait.  Sitting and standing caused pain.  She had treated her condition with Tylenol 3 for several years.  On examination, power, coordination and sensation were all normal.  Deep tendon reflexes were 1+ in the upper and lower extremities.  She stated that performing her duties as a corrections officer would be more dangerous if she were physically impaired. 

Additional records dated September 2007 show the Veteran was seen for possible spinal cord compression.  She reported having bladder and bowel incontinence.  The former was described as an urge incontinence, while the latter happened without any urge or warning.  She also had pain in her lower extremities, rated as 7/10 in severity, though worse on the left than the right.  She denied any weakness.  On examination, she had normal strength in the extremities.  Deep tendon reflexes were 2+ and symmetric.  Plantar reflexes were flat bilaterally.  There was mild decreased sensation to pinprick testing around the peroneal and plantar areas.  There was decreased anal tone, which was more marked on coughing.  Straight leg raise testing was positive bilaterally around 30 to 45 degrees.  The Veteran had a normal gait with a slight problem due to increasing pain with tip-toe walking.  An MRI revealed scoliosis and lateral translation of L2 over L3 and L4 over L5.  There was also degenerative disc disease at L2-L3, and narrowing of the spinal canal and neural foramina.

The Veteran was seen in November 2007.  She stated that she had a back brace that she needed to wear.  A neurological examination showed no deficit. 

Additional records dated March 2008 show the Veteran telephoned regarding pain in her low back and legs.  She had a sharp, constant back pain, rated as 9/10 in severity, which radiated down to her legs.  Walking, sitting, and bending all increased pain.

In May 2008, the Veteran requested a statement from her physicians that excused her from work for 1 week due to back pain.

Records dated July 2008 reflect a diagnosis of overactive bladder.

The Veteran was afforded a VA examination in March 2010.  The Veteran stated that her back pain was worse than it was 2 years ago, and that she experienced falls on occasion.  She was able to sit down, stand up, and move about freely at work.  She estimated that she had lost 3 days a month at work due to her back pain.  On those days, she usually stayed in a recliner chair or just "took it easy."  Sometimes she stayed in bed.  She treated her condition with Flexeril and Tylenol 3.  She also used a back brace about 70 percent of the time, usually at work.  She also had a cane which she used with flare-ups of back pain or knee pain.  She also had episodes of weakness in her legs which caused her to fall at least 4 times in the past year.  She experienced bowel and bladder incontinence, and lost stool 3 to 4 times per week.  She had bladder incontinence daily.  Both conditions were addressed using absorbent pads.  She also had pain which radiated into her buttocks and down both legs to her feet.  

On examination, the Veteran had a normal gait and was able to sit comfortably.  She could walk on her heels and toes and do a tandem gait.  There were no muscle spasms.  Forward flexion was 35 degrees and extension was 5 degrees.  Lateral flexion was 10 degrees on the right and 15 degrees on the left.  Rotation was 5 degrees bilaterally.  There was no change in range of motion on repetition, though the Veteran had increased pain, weakness, fatigability, and lack of endurance.  Deep tendon reflexes were 1/4 at the knees.  There were no pathologic reflexes and sensation was intact.  Strength was 5/5.  Sitting straight leg raise testing was 90 degrees bilaterally.  Supine straight leg raise testing was 60 degrees on the right and 50 degrees on the left, with accompanying low back pain.  There was no radiating leg pain during testing.  X-rays indicated that the Veteran's degenerative disc disease and scoliosis had slightly increased in severity since 2005.  The examiner noted that the records did not suggest any neurologic disorder that would cause the Veteran's bowel and bladder complaints as related to her low back disability.  He could not specify their etiology, but stated that they were unlikely related to a lumbar spine condition.

VA treatment records dated April 2010 show the Veteran had worsening back pain.  Sometimes, it was so severe that she felt she was about to fall.  There was no weakness in the legs.

The Veteran was seen in May 2010.  She had 4/5 strength in all 4 extremities.  Her fine touch and vibration sense was slightly diminished below the ankles.  Her sensation was intact proximally and there were no obvious signs of cord compression.  Her gait was slow due to reports of pain.  The treating physician noted that the Veteran's bladder complaints sounded more like urgency than incontinence.  

The Veteran was seen for a physical therapy consult in June 2010.  She reported pain in her back, rated as 7 to 8/10 in severity, but denied any shooting pains, numbness, or tingling.  She was prescribed a TENS unit.

In September 2010, the Veteran requested stronger pain medication and stated that Vicodin was not providing relief.  In October 2010, the Veteran complained of pain radiating from her back to her legs.

The Veteran was afforded a VA genitourinary examination in December 2010.  She reported problems with urinary and fecal incontinence dating back 5 to 6 years ago.  She stated that she had no urge to void and did not feel that her bladder was full.  She also had some urinary leakage with coughing or straining.  She wore absorbent pads which she previously changed six times per day.  However, she recently started a voiding schedule to manage her condition.  She wore adult diapers to bed, and had to change her sheets once per week due to urinary leakage.  With respect to fecal incontinence, she felt no urge to defecate.  Since starting narcotic pain medication 2 years ago, she experienced hard-formed stools that required straining.  She denied any abdominal pain or bleeding.  The examiner diagnosed overactive bladder and fecal incontinence.  He stated that after reviewing the file and examining the Veteran, he could not give an exact etiology of her bladder and bowel conditions without resort to speculation.  However, he stated that there was no evidence that the Veteran's lumbar spine condition contributed to her incontinence.

The Veteran was also afforded a VA orthopedic examination in December 2010.  She had pain from her neck to her tailbone and wore a back brace daily.  She treated her condition with hydrocodone, muscle relaxants, and Tylenol.  She reported that her job was 40 hours per week, but she often worked about 32 and took sick leave.  She could stand for 2 to 3 minutes before needing to sit down.  She could drive for up to 30 minutes, and could sleep for 2 to 3 hours before being awakened by pain.  She was able to dress and bathe independently, and performed basic housework.  On examination, the Veteran had a normal gait.  She was able to toe walk, heel walk, and tandem walk briefly before the onset of pain.  There was a flattened lumbar lordosis and a 1+ muscle spasm bilaterally.  Deep tendon reflexes were trace at both knees and ankles.  There were no pathologic reflexes.  Sensation was intact.  Quadriceps strength was 3/5 bilaterally.  Anterior tibial and extensor hallucis longus strength was 5/5 bilaterally.  Forward flexion was 40 degrees and extension was 0 degrees.  Lateral flexion was 10 degrees bilaterally.  Left rotation was 5 degrees and right rotation was 10 degrees.  There was pain throughout the entire range of motion, with fatigability, weakness, and lack of endurance following repetitive testing.

D.  Analysis

Initially, as discussed above, the Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  In this case, while there is evidence that the Veteran took sick leave from work, and also requested statements from her physicians regarding taking sick leave, the record does not reflect that the Veteran was ever prescribed bed rest for her lumbar spine condition by a physician.  The Veteran also denied having an incapacitating episodes during her VA examinations.  Therefore, a rating under Diagnostic Code 5243 is not warranted.

Under the General Rating Formula, a higher 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  While the evidence shows that the Veteran's range of motion is quite limited, including limitations due to pain, the record does not reflect findings of unfavorable ankylosis.  Moreover, the Veteran was able to dress and bathe independently, and perform basic household chores.  While she experienced discomfort at work, she was able to fully perform her assigned duties.  To the extent that the Veteran experiences impairment in her daily activities and occupational duties, the Board finds that this level of impairment does not correspond to a disability picture consistent with a higher 50 percent rating.

The Board has also considered separate ratings for neurologic symptoms.  The Veteran experienced urinary and fecal incontinence.  However, the evidence is against a finding that these conditions are related to her service-connected lumbar spine condition.  While they could not identify a specific etiology, both the March 2010 and December 2010 VA examiners indicated that there was no evidence to suggest a link between the Veteran's incontinence and her lumbar spine condition.  These opinions were based on a review of the claims file, a history provided by the Veteran, and physical examinations.  There is no other opinion in the record to refute these conclusions or to otherwise suggest that urinary and fecal incontinence are related to a back condition.  Therefore, separate ratings for these conditions are not warranted.

Separate ratings are also not warranted for lower extremity symptoms.  The Veteran reported having pain that radiated down through her legs.  Some decreased sensation was noted in September 2007 and May 2010, and deep tendon reflexes were slightly diminished in March 2010.  However, sensation was otherwise found to be intact throughout the remainder of the period on appeal, and strength and motor function were also mostly normal.  While the Veteran reported a history of falls, records dated April 2010 indicate that this was due to back pain, with no indication of leg weakness.  These findings do not correspond to a "mild" level of paralysis as contemplated under Diagnostic Code 8520.  Therefore, separate compensable ratings are not warranted for the lower extremities.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences certain symptoms such as pain and incontinence.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, as with the medical evidence of record, the Veteran's account of her symptomatology describes ratings consistent with the assigned ratings.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability with the established criteria found in the rating schedule for those disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disabilities.  Indeed, it does not appear from the record that she has been hospitalized at all for those disabilities.  While the Veteran has submitted evidence of sick leave and time off that she has taken from work, there is no persuasive evidence in the record to indicate that her service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned ratings for the Veteran's back and neurologic disabilities contemplate a significant impact on the Veteran's employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.



ORDER

Entitlement to a rating in excess of 40 percent for lumbar spine herniated discs at L4-S1 with radiculopathy is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


